Citation Nr: 1222506	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular disability.

2.  Entitlement to service connection for respiratory disability.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for disability manifested by unspecified joint and muscle pain.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, manifested by memory loss and hand shaking, to include posttraumatic stress disorder.  

6.  Entitlement to service connection for disability manifested by dizzy spells.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In March 2009 a Decision Review Officer (DRO) hearing was held at the RO.  A transcript of the hearing is of record.

The claims to reopen the issues of entitlement to service connection for sleep apnea and a psychiatric disorder to include posttraumatic stress disorder and memory loss; as well as a claim of entitlement to service connection for a respiratory disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The record raises the issues of entitlement to service connection for right arm numbness and an ankle disorder, as well as the issue of entitlement to an increased rating for tinnitus.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

 
FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates that the Veteran does not have a current cardiovascular disability.

2.  The preponderance of the probative evidence indicates that the Veteran does not have a current skin disability.

3.  The preponderance of the probative evidence indicates that the Veteran does not have a disability manifested by unspecified muscle and joint pain.

4.  The preponderance of the probative evidence indicates that the Veteran does not have a disability manifested by dizzy spells.  


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or aggravated by active military service, and such a disorder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2011). 

2.  A skin disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

3.  A disability manifested by unspecified muscle and joint pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

4.  A disability manifested by dizzy spells was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 


The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2007 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The notice included information on how effective dates and disability ratings are assigned.  The claim was readjudicated in an August 2008 statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim and affording the Veteran with a VA general medical examination in November 2008.  Although it does not appear that the examiner reviewed the claims file, the Veteran is not been prejudiced by this omission.  In relation to the claims currently being denied, the November 2008 VA examiner's findings simply support a conclusion that the Veteran does not currently suffer from the claimed underlying disabilities.  The evidence in the claims file, including the service treatment records, does not have a bearing on these specific, current examination findings.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

II.  Governing Law and Regulations 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including cardiovascular disease and organic disorders of the neurological system, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish entitlement to service connection or service-connected aggravation for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

Cardiovascular Disability

The Veteran's service treatment records show that he was put on a number of profiles for chest pain.  In October 2004, he was noted to have been seen in the emergency room for chest pain and the treating physician apparently informed him that the left side of his heart was enlarged.  A chest x-ray revealed no cardiopulmonary process.  An October 2004 electrocardiogram was normal except for the presence of sinus brachycardia.  A January 2005 echocardiogram showed normal left ventricular systolic and diastolic function with normal chamber sizes and essentially normal valves with what appeared to be possibly 1 to 2+ pulmonic regurgitation.  This was the only abnormality seen.  There was no significant left ventricular hypertrophy.

A June 2007 EKG appeared to indicate left ventricular hypertrophy.    

During a November 2007 VA medical examination, the Veteran reported a "leaky heart valve."  Cardiovascular examination showed a regular rate and rhythm.  Examination did not reveal a murmur, rub, gallop, carotid bruits, or edema.  The examiner commented that the Veteran was able to ambulate from the examination room to the waiting room without any shortness of breath noted, had minimally elevated blood pressure, had a normal and regular heart rate and had no physical examination symptoms that would be associated with heart problems such as cyanosis or edema.  

On review, evidence of record does not show a current cardiovascular disability.  Although the Veteran was noted to have sinus brachycardia during the October 2004 electrocardiogram, possible 1 to 2+ pulmonic regurgitation during the January 2005 echocardiogram and possible left ventricular hypertrophy during a June 2007 electrocardiogram, these test findings have not been shown to be manifestations of any current, underlying cardiovascular disability.  To the contrary, the November 2007 VA examiner, after an entirely unremarkable cardiovascular examination, did not diagnose any cardiovascular disease.  Further, there is no competent evidence of a compensably disabling cardiovascular disease within one year following the appellant's discharge from active duty.  Although the Veteran reports chest pain, this is not clinically shown to correlated with an underlying cardiovascular disability.

As such, the preponderance of the evidence is against the claim, and the benefit sought on appeal is denied.

Skin Disability

The Veteran has alleged that he experienced intermittent white spots on his face, neck and chest area, which began approximately a couple of weeks after he separated from service.  He had not received any treatment for them and was simply told by treating physicians to schedule an appointment when experiencing his next outbreak.  He states that by the time he was able to get such an appointment the spots would clear.  Consequently, he reports never seeing a doctor time when he was actually experienced a flare-up of the skin problem.  

The service treatment records are negative for any skin problems other than pseduofolliculitis barbae, which was subject to a separate claim for service connection and is not currently on appeal.  During the November 2007 VA examination, the Veteran reported that he experienced intermittent itchy patches on his neck and stomach.  Physical examination showed no white patches on the neck, stomach or elsewhere.  The examiner commented that there was no current evidence of the white patches the Veteran had reported. 

On review, evidence of record does not show a current skin disability, save for psuedofolliculitis barbae.  To the contrary, the November 2008 VA examiner did not diagnose a skin disorder other than psuedofolliculitis barbae, and there is no other medical evidence of record showing a current diagnosis of a separate skin disorder.  The Veteran is competent to report having problems with his skin but in the absence of an underlying diagnosed disability, service connection is not established.  If the Veteran is diagnosed with an underlying skin disability that is clinically correlated to service sometime in the future, he may be wish to file a claim to reopen this issue.     

As such, the preponderance of the evidence is against the claim, and the benefit sought on appeal is denied.

Unspecified Joint and Muscle Pain 

The Veteran reports that at times he has sharp pains in his muscles or in different joints like his wrists, elbows, ankles or knee.  He indicated that he started having a little problem with this right before he separated from service.

The service treatment records show that the Veteran had specific problems with certain joints such as the elbow and the ankle.  A chronic joint disorder was not, however, demonstrated in-service.  Moreover, the record is negative for any findings or complaints of unspecified joint pain.

During the November 2007 VA examination, the Veteran reported pain in all of his joints and muscles at times both with and without movement.  Physical examination showed normal range of motion, strength and reflexes to all the extremities.  The examiner commented that examination of all the joints showed no swelling, redness or pain on palpation and palpation of the arm and leg musculature did not reveal any discomfort.  The Veteran had normal strength and sensation throughout.  

On review, evidence of record does not show a currently diagnosed disability manifested by unspecified joint pain.  To the contrary, the November 2007 VA examiner did not find any such pain on physical examination and did not diagnose any disability manifested by such pain.  There is also no medical documentation of record showing such a diagnosis.  The Veteran is competent to report joint pain but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As such, the preponderance of the evidence is against the claim, and the benefit sought on appeal is denied.

Dizzy spells

The service treatment records are negative for any complaints or findings of dizzy spells.  In December 2003, the Veteran complained of light-headedness but this was attributed to likely be due to a transitory viral infection.  He was also noted to be experiencing lightheadedness associated with respiratory problems, the claim for which is subject to the remand below.  

Post-service medical records do not show any findings of dizziness.  During the November 2007 VA examination, the Veteran reported occasional dizzy spells but the examiner did not find any neurological deficits.  The Veteran did not experience any dizziness during the examination even after bending over, removing his shoes and stretching his back.  As the November 2007 VA examiner did not diagnose the Veteran with any disability manifested by dizziness, nor does the record contain any other evidence of such a current diagnosis, service connection for that disorder may not be granted.  

As such, the preponderance of the evidence is against the claim, and the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for cardiovascular disability is denied.

Entitlement to service connection for skin disability is denied.

Entitlement to service connection for disability manifested by unspecified joint and muscle pain is denied.  

Entitlement to service connection for disability manifested by dizzy spells is denied.  

REMAND

The Veteran is claiming entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, manifested by memory loss and shaky hands.  While the Veteran has perfected the claim pertaining to the memory loss and hand components, it is clear that he believes that his true disability is a psychiatric disorder which is manifested by symptoms that include memory loss and shaky hands.  Significantly, the RO has yet to issue a statement of the case on the psychiatric component despite the fact that the RO declined to reopen the issue of entitlement to service connection for posttraumatic stress disorder (claimed as anxiety) in a September 2011 rating decision, and the Veteran filed a timely notice of disagreement in March 2012.  Hence, further development is in order.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Likewise, the Veteran's claim to reopen the issue of entitlement to service connection for sleep apnea was denied in the September 2011 rating decision, and the Veteran filed a timely notice of disagreement in March 2012.  As a statement of the case has yet to be issued on this issue, further development is required.  Id.  

The service treatment records show complaints of chest pain, shortness of breath, allergic rhinitis, possible reactive airway disease and asthma.  Similarly, the post-service medical records also show complaints of shortness of breath, asthma and allergies.  Additionally, the Veteran has alleged that he has continued to experience these problems since service.  Although the November 2007 VA examiner did not diagnose a respiratory disability, given that there are specific post-service findings of asthma, allergies and shortness of breath, an additional VA examination specifically focused on respiratory disability is necessary prior to final adjudication of this claim.  

Prior to arranging for the examination, the AMC/RO should obtain all VA records of treatment or evaluation for respiratory disability since August 2008.  The AMC/RO should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for respiratory disability since August 2008 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all VA records of treatment or evaluation for respiratory disability since August 2008.  The AMC/RO should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for respiratory disability since August 2008 and secure copies of complete records of the treatment or evaluation from all identified sources.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a new VA examination by an appropriate physician to determine the likely etiology of any diagnosed respiratory disability.   Any indicated tests should be performed.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner should be sure to review the service treatment records, the post service treatment record and any other pertinent information. The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must also specify the range of dates of the records reviewed on Virtual VA.     

Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50% chance or greater, that any current respiratory disability is related to service.  The examiner should explain the rationale for any opinion provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should specifically explain the reason for this conclusion.

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.   

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   

5.  The RO shall issue a statement of the case addressing the issues of entitlement to sleep apnea, and for a psychiatric disorder, to include posttraumatic stress disorder, manifested by memory loss and shaky hands.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should this issue be returned to the Board.  38 U.S.C.A. § 7104  (West 2002). 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


